Judge Roane
pronounced the-court’s opinion, as follows :
The court is of opinion, that the decree in this case is erroneous, in not having dismissed the bill of the appellees, as well as to the appellant, as to the defendant Shackelford, therein named ; it appearing, from the evidence in the cause, that the title to the slaves demanded by the bill was yesled in the appellant, by an adversary possession of them for more than five years, by the said Shackelford, under whom the appellant claims. The decree is therefore to be reversed with, costs, and the bill dismissed as to the appellant also.